DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.”  Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasari et al. (4,530,958) in view of Ochi et al. (WO 2015/156032) as evidenced by Braskem Idesa (White Spirit Datasheet).  The English machine translation of WO 2015/156032, filed 7/31/2020, is being cited in this rejection.  
Kasari et al. teach a coating material comprising an acrylic resin (contains a carboxy group and a hydroxy group), a scale-like aluminum (flake-shaped) (column 4, lines 28-32), iso-butanol, and a mixed solvent comprising isobutyl alcohol, isopropyl alcohol, ethyl acetate, and ethylene glycol monobutyl ether (all the aforementioned solvents can be claimed component (C)).  [Examples; Table 1].  At least some of the claimed solvent (A) and resin will be dissolved in the claimed organic solvent (C).  Kasari et al. teach using 50 to 500 parts by weight of mineral spirit (the claimed hydrocarbon based solvent (A)) as a hydrophobic solvent (column 5, lines 5-15).  Mineral spirit possesses the claimed aniline point as evidenced by Braskem Idesa (page 1).
The amount of mineral spirit in Kasari et al. overlaps the claimed amount of solvent (A).
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the resin (B1) and the claimed solvent (A) and organic solvent (C) are the same as claimed, they will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
The instant specification defines “scale-like” to mean an aspect ratio of 50 to 1,000 [0079 of PG Publication].  
Kasari et al. fail to specify the dimensions of their aluminum.
However, Ochi et al. teach a metallic pigment for a coating composition that is scaly aluminum with a longitudinal dimension of 1 to 100 microns and a thickness of 0.01 to 2 microns (page 26).
.  

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
The Applicant has traversed the 112(b) rejection by stating that the skilled artisan can clearly determine what will and will not infringe upon the claims.  This is not persuasive because “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.”  Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157.
The Applicant has alleged that Kasari fails to teach the amended amount of solvent (A).  This is not persuasive because Kasari et al. teach using 50 to 500 parts by weight of mineral spirit (the claimed hydrocarbon based solvent (A)) as a hydrophobic solvent (column 5, lines 5-15).  The amount of mineral spirit in Kasari et al. overlaps the claimed amount of solvent (A).  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The Applicant has stated that Kasari fails to suggest the physical interaction between the solvents and component (B1).  Since the resin (B1) and the claimed solvent (A) and organic solvent (C) are the same as claimed, they will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763